Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/032,225 filed on September 25, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Close of Prosecution on the Merits
5.	The following claims 1-6, 8, 11-12, 14, 17-18, 20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis, wherein “such that” creates indefiniteness/ambiguity. Or, the applicant further requires to amend/rephrase the claim languages as underlined.
Claim 1. (As interpreted) A semiconductor apparatus, comprising:
a first semiconductor component in which a plurality of first metal pads are disposed; and
a second semiconductor component in which a plurality of second metal pads are disposed, wherein
the first semiconductor component and the second semiconductor component are stacked on each other to be bonded to each other at a bonding face,
a plurality of bonded portions are disposed in the bonding face, each of the plurality of first metal pads and each of the plurality of second metal pads being bonded to each other in each of the plurality of bonded portions,
in a plane including the bonding face, a first range having a circular contour with a diameter of 10 µm or more and a second range having a circular contour with a diameter of 10 µm or more are definable,
none of the plurality of bonded portions is provided inside of each of the first range and the second range,
at least a part of the plurality of bonded portions is located between the first range and the second range, and
the plurality of bonded portions are disposed between the first range and the second range, wherein any straight line passing through the first range and in a plan view.
Claim 2. (As interpreted) The semiconductor apparatus according to claim 1, wherein at least one of the plurality of bonded portions is used for neither power supply nor for signal transmission.
Claim 3. (As interpreted) The semiconductor apparatus according to claim 1, wherein each of the circular contour of the first range and the circular contour of the second range is a circle having a diameter of 100 µm or less.
Claim 4. (As interpreted) The semiconductor apparatus according to claim 1, wherein the circular contour of the first range and the circular contour of the second range are congruent with each other.
Claim 5. (As interpreted) The semiconductor apparatus according to claim 1, wherein the at least one bonded portion of the plurality of bonded portions has a shape that falls within a range having a circular contour with a diameter of 10 µm.
Claim 6. (As interpreted) The semiconductor apparatus according to claim 5, wherein the at least one bonded portion of the plurality of bonded portions has a shape that does not fall within a range having a circular contour with a diameter of 1 µm.
Claim 8. (As interpreted) The semiconductor apparatus according to claim 1, wherein the direction connecting the center of the first range and the center of the second range is along one side of the bonding face.
Claim 11. (As interpreted) The semiconductor apparatus according to claim 1, wherein any straight line
Claim 12. (As interpreted) The semiconductor apparatus according to claim 1, wherein between the first range and the second range, the any straight line passing through the first range and the second range intersects at least one of the plurality of bonded portions.
Claim 14. The semiconductor apparatus according to claim 1, wherein each of the circular contour of the first range and the circular contour of the second range is a circle having a diameter of 50 µm.
Claim 17. (As interpreted) A semiconductor wafer comprising:
a face in which a plurality of metal pads are disposed, wherein
a first range having a circular contour with a diameter of 10 µm or more and a second range having a circular contour with a diameter of 10 µm or more are definable in a plane including the face,
none of the plurality of metal pads is provided inside of each of the first range and the second range ;
at least a part of the plurality of metal pads is located between the first range and the second range ; and
the plurality of metal pads are disposed between the first range and the second range, wherein any straight line passing through the first range and the second range and parallel to an end face of the semiconductor wafer intersects at least one metal pad of the plurality of metal pads in a plan view.
Claim 18. (As interpreted) The semiconductor wafer according to claim 17, wherein each of the circular contour of the first range and the circular contour of the second range is a circle having a diameter of 100 µm or less.
Claim 20. The semiconductor wafer according to claim 17, wherein between the first range and the second range, the any straight line passing through the first range and the second range intersects at least one of the plurality of metal pads.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
7.	Claims 1-20 would be considered allowable when the above mentioned claim languages in section 5 as underlined be amended.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor apparatus, comprising:
.... the plurality of bonded portions are disposed between the first range and the second range, wherein any straight line passing through the first range and the second range and parallel to a direction connecting a center of the first range and a center of the second range intersects at least one bonded portion of the plurality of bonded portions in a plan view.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 17: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor wafer comprising:
.... the plurality of metal pads are disposed between the first range and the second range, wherein any straight line passing through the first range and the second range and parallel to an end face of the semiconductor wafer intersects at least one metal pad of the plurality of metal pads in a plan view.

10. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Endo et al. (US 2013/0105663 A1) discloses a bonding structure shown in Fig. 1, between the first member 308 and the second member 309 wherein the bonding portions are 314A/314B. However, no circular contours in the first range and the second range are connected by a straight line passing through the centers of the circular contours of the first range and the second range.
The prior art reference, Kabe et al. (US 2016/0190103 A1) discloses a bonding structure shown in Fig. 1, between the first substrate 101 and the second substrate 102. However, no circular contours, first range and second range are connected by a straight line passing through the centers of the contours of the first range and the second range.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819